Case 2:19-cv-09066-SDW-ESK Document 95 Filed 04/23/20 Page 1 of 5 PageID: 1378




                                                  April 23, 2020

 VIA ECF

 Honorable Edward S. Kiel, U.S.M.J.
 United States District Court for the
  District of New Jersey
 U.S. Post Office and Courthouse Building
 2 Federal Square, Courtroom 8
 Newark, NJ 07102

            Re:    Robinson, et al. v. Jackson Hewitt, Inc., et al.
                   Civil Action No. 19-cv-9066(SDW)(ESK)

 Dear Judge Kiel:

            Pursuant to the Court’s January 27 and February 18, 2020 Orders (ECF Nos. 91, 92) this

 joint letter outlines a dispute between the parties concerning the privilege log requirements in the

 proposed ESI Protocol.

 ESI PROTOCOL DISPUTE REGARDING PRIVILEGE LOG REQUIREMENTS

 Efforts to Resolve:

            Plaintiffs first raised the ESI Protocol during the parties’ Fed.R.Civ.Pro. 26(f) conference

 on May 17, 2019. Plaintiffs provided a draft ESI Protocol to Defendants on March 8, 2020 after

 receiving Defendants’ objections to Plaintiffs’ Requests for Production that were in part based on

 the lack of an ESI Protocol. Defendants provided an alternative proposed ESI Protocol on March

 12, 2020. The parties had numerous telephonic discussions and exchanged emails regarding the

 ESI Protocol between March 8, 2020 and April 22, 2020, including March 8 and 12, 2020, and

 April 2, 3, 8, 16, 17, 21, and 22, 2020. These sessions successfully narrowed the items in dispute

 to the single issue addressed here.



 823031.1
Case 2:19-cv-09066-SDW-ESK Document 95 Filed 04/23/20 Page 2 of 5 PageID: 1379




 Honorable Edward S. Kiel, U.S.M.J.
 April 23, 2020
 Page 2

 Section III(G) concerning the content of privilege logs.

            Proposed section with disputed provisions in brackets:

 “Privilege Logs. Each party shall provide a privilege log identifying all documents withheld in

 their entirety or produced but redacted on the basis of privilege and/or work product claims in the

 discovery process that complies with the requirements of the Federal Rules of Civil

 Procedure. The withholding party’s log shall be in Excel format or any other format that permits

 electronic sorting and searching. The privilege/redaction logs shall be detailed enough to enable

 other parties to assess the applicability of the privilege asserted; shall identify the author(s),

 attorney(s) and client, any and all recipient(s), [PLAINTIFFS: all persons or entities known to

 have been furnished the Document or informed of its substance], created date, beginning and

 ending Bates or document identification numbers, privilege and/or doctrine relied upon, and the

 subject matter of the document; and shall provide a description of the Document and/or Document

 family by type and content in conformity with the Federal Rules of Civil Procedure. For emails

 included in the privilege log that include attachment(s), the information above must also be

 provided for any such attachment(s). Each privilege/redaction log shall include the entries of all

 prior privilege logs. To the extent any previous designations are subsequently modified or

 withdrawn, they shall be so noted within 15 days of any decision to modify or withdraw any

 previous designations in an amended log to ensure clarity. The parties shall have no obligation to

 log privileged communications between outside counsel, in-house counsel, and their respective

 legal support staff and their respective client(s) generated on or after December 20, 2018. Privilege

 logs shall be provided to the receiving party within 30 days after each production of documents.”



 823031.1
Case 2:19-cv-09066-SDW-ESK Document 95 Filed 04/23/20 Page 3 of 5 PageID: 1380




 Honorable Edward S. Kiel, U.S.M.J.
 April 23, 2020
 Page 3

            Plaintiffs’ Position:

            Plaintiffs’ proposed language tracked the caselaw on what is required of a privilege log”

            The privilege log should: identify each document and the individuals who were parties to

            the communications, providing sufficient detail to permit a judgment as to whether the

            document is at least potentially protected from disclosure. Other required information,

            such as the relationship between . . . individuals not normally within the privileged

            relationship, is then typically supplied by affidavit or deposition testimony. Even under

            this approach, however, if the party invoking the privilege does not provide sufficient

            detail to demonstrate fulfillment of all the legal requirements for application of the

            privilege, his claim will be rejected. Bowne, 150 F.R.D. at 474 (citations omitted); see

            also von Bulow, 811 F.2d at 146; In re Grand Jury Subpoena Dtd. Jan. 4, 1984, 750 F.2d

            223, 224-25 (2d Cir. 1984). United States v. Constr. Products Research, Inc., 73 F.3d

            464, 473 (2d Cir. 1996).

 Farkas v. Rich Coast Coffee, Corp., No. 1:14-CV-272, 2016 WL 4611427, at *4 (M.D. Pa. Sept.

 6, 2016). Defendants’ argument that the producing party should not have to identify all persons

 known to have received the document ignores the law on what a privilege log requires. It is not

 burdensome to require the parties to disclose all persons who received a copy of the

 communication or were informed of its substance so that a potential waiver can be evaluated.

 The identification of recipients is necessary to determine whether the material is privileged (e.g.,

 if attorney client communication there must be an attorney and a client) or, if protected, whether

 there is a waiver.



 823031.1
Case 2:19-cv-09066-SDW-ESK Document 95 Filed 04/23/20 Page 4 of 5 PageID: 1381




 Honorable Edward S. Kiel, U.S.M.J.
 April 23, 2020
 Page 4



            Defendants’ Position:

            Defendants’ position was that it was sufficient that the ESI protocol state that the parties

 would provide privilege logs that complied with Fed. R. Civ. P. 26(b)(5). Plaintiffs insisted on a

 more comprehensive provision setting forth specific categories of information, timelines, and the

 format of the privilege log. Through the meet and confer process, Defendants ultimately agreed

 with most of Plaintiffs’ requests relating to privilege logs, excepting Plaintiffs’ insistence that the

 privilege log also identify “all persons or entities known to have been furnished the Document or

 informed of its substance.” The parties have already agreed that the privilege log will identify

 “author(s), attorney(s) and client, any and all recipient(s), created date, beginning and ending

 Bates or document identification numbers, privilege and/or doctrine relied upon, and the subject

 matter of the document; and shall provide a description of the Document and/or Document

 family by type and content in conformity with the Federal Rules of Civil Procedure.”

            The additional phrase that Plaintiffs seek to require would ostensibly require counsel to

 interview every recipient of each document listed on the privilege log to determine whether, in

 addition to the named recipients, there are any other person or entities known to have been

 furnished the Document or informed of its substance. That is an undue burden in light of the

 other categories that have already been agreed for inclusion. And, it is not reasonable to conduct

 such interviews, particularly under the timing requirements included in the privilege log

 provision.




 823031.1
Case 2:19-cv-09066-SDW-ESK Document 95 Filed 04/23/20 Page 5 of 5 PageID: 1382




 Honorable Edward S. Kiel, U.S.M.J.
 April 23, 2020
 Page 5

            None of the cases cited by Plaintiffs hold that “all persons or entities known to have been

 furnished the Document or informed of its substance” must be included in a privilege log as a

 matter of course. Defendants have researched this issue and did not find a single case requiring

 this category of information to be included in the privilege log, as a matter of course, for all

 documents. Defendants submit that, to the extent Plaintiffs have credible information that a

 particular document was provided to someone other than the named recipients, the issue would

 more appropriately be addressed in the context of such specific documents, rather than imposing

 the burdensome requirement that such information be included in the privilege log for every

 document.

                                                  Respectfully,

                                                  /s/ Bruce D. Greenberg

                                                  Bruce D. Greenberg

 bdg/abm

 cc:        All counsel (via ECF)




 823031.1
